Case 3:19-cv-00137-RLY-MPB Document 20 Filed 06/17/20 Page 1 of 1 PageID #: 1455



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   EVANSVILLE DIVISION

STEPHANIE W.1,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )     No. 3:19-cv-00137-RLY-MPB
                                                      )
ANDREW M. SAUL,                                       )
                                                      )
                              Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

         The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

 Complaint for Judicial Review. The parties were afforded due opportunity pursuant to

 statute and the rules of this court to file objection; none were filed. The court, having

 considered the Magistrate Judge’s Report and Recommendation, hereby ADOPTS the

 Magistrate Judge’s Report and Recommendation

 SO ORDERED this 17th day of June 2020.




 Distributed Electronically to Registered Counsel of Record
 DISTRIBUTION:
 U.S. Mail to:
 STEPHANIE WILSON
 1039 E Powell
 Evansville, IN 47714


 1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
 recommendation of the Court Administration and the Case Management Committee of the
 Administrative Office of the United States Courts, the Southern District of Indiana has opted to use
 only the first name and last initial of non-governmental parties in its Social Security judicial review
 opinions.
